    Case 3:21-cv-00370 Document 12 Filed 06/29/21 Page 1 of 1 PageID #: 238




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             HUNTINGTON DIVISION

 MILAN PUSKAR HEALTH RIGHT,
 LAWSON KOEPPEL, ALINA LEMIRE,
 and CARRIE WARE,
                         Plaintiffs,
                 v.
                                                         Civil Action No. 3:21-cv-00370
 BILL J. CROUCH, in his official capacity as
 Cabinet Secretary of the West Virginia                  Hon. Robert C. Chambers, District Judge
 Department of Health and Human Resources,
 JOLYNN MARRA, in her official capacity as
 Interim Inspector General and Director of the
 Office of Health Facility Licensure and
 Certification, and STEVE HARRISON, in his
 official capacity as Clerk of the House of
 Delegates and Keeper of the Rolls,
                                     Defendants.


 PLAINTIFFS’ PROOF OF SERVICE OF TEMPORARY RESTRAINING ORDER ON
        THE OFFICE OF THE WEST VIRGINIA ATTORNEY GENERAL

       On June 28, 2021, pursuant to this Court’s directive in the Temporary Restraining Order

(Dkt. 11) issued on that same day, undersigned counsel sent via email to the Office of the West

Virginia Attorney General a copy of the Order.

       The Order was e-mailed by undersigned to:

       Patrick Morrisey, Esq.
       West Virginia Attorney General
       Patrick.J.Morrisey@wvago.gov;
       choffman@wvago.gov

       Doug Buffington, Esq.
       Chief Deputy Attorney General
       Doug.P.Buffington@wvago.gov


                                                    /s/ __Loree Stark________________
                                                    West Virginia Bar No. 12936
